department of the treasury internal_revenue_service washington d c o f f i c e o f c h i ef c o u n s el number release date uil date cc pa cbs gl-144762-01 memorandum for area_counsel sbse area jacksonville from subject mitchel s hyman senior technician reviewer branch collection bankruptcy and summonses collection of partnership employment_taxes from an individual partner in bankruptcy this chief_counsel_advice responds to your e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views your office asked for advice as to treatment of the following facts in light of the united_states district courts’ adverse decisions in briguglio1 and galletti2 you present this hypothetical a general_partner in a partnership files a bankruptcy petition the partner holds a interest in the partnership which has not filed for bankruptcy an assessment for delinquent employment_tax liabilities has been made against the partnership but not against the partner individually the limitation period for making an assessment has expired in briguglio and galletti the district_court upheld the bankruptcy court’s decision that an assessment for employment_tax liabilities against a partnership is insufficient to assert liability against the individual general partners when the individual partners file chapter bankruptcy petitions the court rejected the service’s position that state united_states v briguglio u s dist lexis u s tax cas cch p50 c d ca united_states v galletti u s dist lexis u s tax cas cch p50 c d ca gl-144762-01 law provides for liabilities of a partnership to flow to the individual general partners and therefore the employment_tax assessment against the partnership is sufficient to establish a valid claim as to the individual partners for the following reasons our office’s position is that briguglio and galletti are incorrect and that an assessment against the partnership is sufficient to assert liability against a partner in a bankruptcy proceeding and in other collection contexts issue whether a separate tax_assessment against a general_partner is required under sec_6203 in order to file a valid proof_of_claim in bankruptcy against a general_partner for employment_tax liability incurred by the partnership conclusion separate tax assessments against general partners for the employment_tax liabilities of the general_partnership is not required if a valid tax_assessment has been made against the partnership legal analysis partner liability for partnership assessments the service’s longstanding position has been that the assessment against a partnership with respect to the partnership’s tax liability3 serves to establish the personal liability of any general partners the liability is grounded in state law which universally renders the general partners liable for partnership debts thus permitting the service to assert liability directly against the partner see irm see generally william d elliott tax_liens and levies involving partners will a partnership’s assets be attached j partnership tax’n we note that this issue does not arise with respect to income taxes which flow through the partnership entity and are directly assessed against the partners sec_701 instead this issue only arises with respect to employment_taxes and certain penalties and excise_taxes for which the partnership entity can be directly liable with no flow-through consequences for the partners under the internal_revenue_code gl-144762-01 numerous court decisions support this position including cases arising in the fifth circuit in underwood the district_court relied upon state law to hold partners jointly and severally liable for the partnership’s liabilities 37_fsupp_824 e d tex aff’d 118_f2d_760 5th cir in ballard the court held that the partner in a joint_venture was personally liable for the payment of an employment_tax assessment made against the partnership thus permitting the government to levy on the partner’s personal_property as a method of collection 17_f3d_116 5th cir the most recent fifth circuit case addressing this issue remington held that state partnership law was not preempted by federal_law thus the irs was permitted to assess and collect penalties from the partners of the taxpayer partnership for the taxpayer’s failure to collect trust_fund_taxes 210_f3d_281 5th cir decisions in many other jurisdictions also support this analysis in young v riddell a partner was held liable for various partnership taxes including excise and employment_taxes and was not named in the assessment documents the partner paid the taxes and sued for refund in rejecting his claim the district_court held where taxes are assessed against a partnership and under state law each member of the partnership is jointly and severally liable for the debts of the partnership it is unnecessary and superfluous to name the individual partners in the assessment in order to create the liability their liability arises as a matter of state law young v riddell ustc cch big_number s d cal unpub op the opinions predating the fifth circuit reorganization should apply equally to the eleventh circuit while florida had been part of the fifth circuit but is now a part of the eleventh circuit there is precedential value in fifth circuit cases decided prior to the close of business on date see 661_f2d_1206 11th cir en_banc cited with approval by 502_us_215 112_sct_570 116_led_578 in affirming the district_court the fifth circuit did not expressly rely on state law liability but instead focused on the theory prevalent at that time that a partnership is not a separate_entity and therefore the united_states is entitled to a lien for unpaid taxes upon all rights of property belonging to the partner as the taxpayer underwood f 2d pincite a partnership is currently treated as a separate_entity for some purposes including employment_tax liability gl-144762-01 the ninth circuit affirmed this holding further stating having been found a general member of the partnership appellant is personally liable for the debts and liabilities of the partnership including its tax_liability even though his status as a partner was not discovered or formally noted in tax records until after termination of the partnership 283_f2d_909 9th cir in a more recently decided case united_states v west production ltd the united_states district_court for the southern district of new york held that the plain meaning of the new york partnership statutes makes the general partners liable for partnership debts to the service the court upheld the service’s decision to bring suit to recover employment_taxes assessed against the partnership directly from the general_partner based on state partnership law united_states v west production ltd u s dist lexis u s tax cas cch big_number s d n y the united_states bankruptcy court for the middle district of florida jacksonville division decided a case similar to the hypothetical posed in in re ross taxpayer filed a petition for relief under chapter of the bankruptcy code the plaintiff filed both an objection to the claim and adversary proceeding against defendant united_states to determine dischargeability of his partnership_interest tax debts for unpaid federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes the court found plaintiff liable for the taxes under the theory that the partners were personally liable for all debts of the partnership including tax_liabilities in re 122_br_462 bankr m d fla other jurisdictions have similarly decided this issue see eg 791_f2d_635 8th cir both partners were jointly and severally liable for unpaid employment_taxes even though assessments were only made in the name of the partnership and one partner 448_f2d_177 6th cir inactive partner remains liable for partnership tax_liability for fraud penalties where the inactive partner had no knowledge of the fraud 793_fsupp_251 d id service has the option of collecting partnership employment_taxes by using either federal statutes or by relying on state law to establish joint_and_several_liability farrow schidhause wilson v kings professional basketball club ustc u s dist lexis e d cal general_partner need not be separately assessed for taxes in order for a tax_lien and levy against partnership property to attach to the property of general partners see also in re 24_br_989 bankr tenn 150_fsupp_352 n d cal gl-144762-01 collection of partnership employment_taxes in partner’s bankruptcy employers are required to deduct and withhold income and federal_insurance_contribution_act fica_taxes from their employees’ wages see sec_3402 and sec_3102 employers are also separately liable for their share of fica_taxes as well as for federal_unemployment_tax_act taxes futa see sec_3111 and sec_3301 these taxes are collectively referred to as employment_taxes the employer is the person liable for payment of these employment_taxes see sec_3403 sec_3102 sec_3111 and sec_3301 the bankruptcy code permits any creditor to file a proof_of_claim b c sec_501 a creditor is an entity that has a claim against the debtor and a claim is a right to payment b c sec_101 a generally state law provides that partners are liable jointly and severally for the debts of the partnership see eg fla stat cal corp code the service’s right to payment may only be disallowed if the claim is unenforceable against the debtor and property of the debtor b c sec_502 sec_6203 authorizes the service to assess all taxes owed an assessment is an administrative notation in order to establish tax_liability on the books the recording of an assessment gives the service administrative remedies in order to collect the tax see 423_us_161 ndollar_figure 594_f2d_1311 9th cir see also michael i saltzman irs practice and procedure dollar_figure 2d ed but the filing of an assessment is not a prerequisite to using other judicial remedies including those available in bankruptcy actions however in briguglio and galletti the bankruptcy court held and the district_court affirmed that assessments of tax deficiencies for a partnership must be made individually against each partner as a prerequisite to collection against the general partners in bankruptcy the district_court affirmed the reasoning of the bankruptcy court which it summarized as follows u nder the internal_revenue_code code to be held liable for tax obligations a taxpayer must be validly assessed date order pincite citing irs code sec_6203 under the code a valid assessment is made by recording the liability of the taxpayer in the office of the secretary id see sec_6203 a taxpayer is defined as any person subject_to any internal revenue tax id see sec_7701 a person includes an individual a_trust estate partnership_association company or corporation id the definitions of taxpayer or person do not include gl-144762-01 partner or general_partner date order pincite the court found however that a general_partner may be an individual subject_to taxation under these definitions a partner must be assessed individually under sec_6203 before he can be liable id the court concluded therefore contrary to the irs’s argument a partner must be assessed individually under sec_6203 before he can be held liable id briguglio u s dist lexis at the court asserted that several other opinions had already directly addressed this issue and had squarely decided that a valid assessment is a prerequisite to tax collection briguglio u s dist lexis at citing 205_br_497 w d texas 169_fsupp_671 s d ca c div modified and aff’d on other grounds 286_f2d_453 9th cir in re fingers 170_br_419 s d cal the court additionally held that the statute_of_limitations had run regarding the time in which the service could separately assess the individual taxpayers using the 3-year statute_of_limitations under sec_6501 our office disagrees with both the bankruptcy court and the district court’s rationale first in re fingers addresses an improper assessment made while the automatic_stay was in effect the facts in fingers are not analogous to those in briguglio and galletti because in those cases there was nothing deficient in the partnership assessment second the courts’ reliance on el paso was misplaced el paso involved the issue whether a partner debtor could avoid liens on the partner’s property for partnership tax debts because the assessment against the partnership alone was insufficient to establish a tax_lien as to the separate_property of the partner the issue in briguglio and galletti is whether a valid proof_of_claim may be made in a bankruptcy action based upon the partners’ liability for the partnership debts under state law the irs is not relying on the validity of the tax_lien moreover our office’s position is that the courts’ reliance on coson was misplaced in coson the courts rejected the proposition that an assessment made against a partnership could be effective against a limited_partner for the purposes of collecting taxes from the limited partner’s individual property o n the facts of this case it is concluded that the plaintiff herein never was assessed for these taxes coson f_supp pincite it was clear that the courts limited their holdings to the specific facts presented by coson the person against whom the service sought to collect the partnership tax_liability from was a limited_partner rather than a general_partner in briguglio and galletti however the claims in bankruptcy were all made against general partners only therefore coson is distinguishable gl-144762-01 finally the courts’ rejection of young v riddell as controlling law is puzzling the courts attempted to distinguish this case based upon the fact that young addressed petitioners’ demand for a refund of taxes not collection_of_taxes from a partner briguglio at however young v riddell specifically held that assessments against individual partners were not necessary to hold the individual partners liable for the partnership debts thus the debtors remained liable for the unpaid employment_taxes under state law the irs properly had a claim against each of the debtors within the meaning of the bankruptcy code see b c sec_101 since the claims were not unenforceable they should have been allowed see b c sec_502 the decisions in briguglio and galletti have recently been appealed by the department of justice tax_division to the ninth circuit_court of appeals the issue briefed is whether the district_court erred as a matter of law in holding that the irs does not have an allowable claim in bankruptcy against a partner for unpaid employment_taxes assessed against his partnership unless the irs makes a separate assessment of the same tax_liabilities against the partner final brief pincite we are confident that the ninth circuit will reverse the lower courts’ decisions in both briguglio and galletti litigating hazards gl-144762-01 if you have further questions please call the attorney assigned to this case at
